749 N.W.2d 752 (2008)
In re Alyssa Ann KEAST and Amber Marie Keast, Minors.
Nicole Coppess, Appellee,
v.
Timothy Atwood and Barbara Atwood, Appellants.
Department of Human Services, Petitioner-Appellee,
v.
Timothy Atwood and Barbara Atwood, Appellants, and
Erica Keast and Douglas Keast, Respondents.
In re Alyssa Ann Keast, Minor.
Timothy Atwood and Barbara Atwood, Petitioners-Appellants,
v.
Department of Human Services, Respondent-Appellee,
In re Amber Marie Keast, Minor.
Timothy Atwood and Barbara Atwood, Petitioners-Appellants,
v.
Department of Human Services, Respondent-Appellee.
Docket Nos. 136349-136352. COA Nos. 279820, 279834, 279844, 279845.
Supreme Court of Michigan.
June 13, 2008.
On order of the Court, the application for leave to appeal the February 5, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.